Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-24-1999

A&H Sportswear Inc v. Victorias Secret
Precedential or Non-Precedential:

Docket 97-1541




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"A&H Sportswear Inc v. Victorias Secret" (1999). 1999 Decisions. Paper 48.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/48


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed February 24, 1999

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 97-1541

A&H SPORTSWEAR INC.; MAINSTREAM SWIMSUITS, INC.

v.

VICTORIA'S SECRET STORES, INC.;
VICTORIA'S SECRET CATALOGUE, INC.
       Appellants

On Appeal from the United States District Court
for the Eastern District of Pennsylvania
(D.C. No. 94-cv-07408)
(District Judge: Hon. Franklin S. VanAntwerpen)

Argued May 19, 1998

Before: SLOVITER, GREENBERG and GIBSON,*
Circuit Judges

Submitted en banc December 14, 1998

Before: BECKER, Chief Judge, SLOVITER, STAPLETON,
MANSMANN, GREENBERG, SCIRICA, NYGAARD, ALITO,
ROTH, LEWIS, MCKEE, and RENDELL Circuit Judges

ORDER AMENDING OPINION

It is ordered that the slip opinion in the above case, filed
on January 21, 1999 be amended as follows:
_________________________________________________________________

* Hon. John R. Gibson, United States Senior Circuit Judge for the
United States Court of Appeals for the Eighth Circuit, sitting by
designation.
Page 2, that the opinion be amended to reflect the fact
that Mr. Snyder is actually affiliated with Seidel, Gonda,
Lavorgna & Monaco:

       Michael F. Snyder
       Seidel, Gonda, Lavorgna & Monaco
       Philadelphia, PA 19102

Page 6, lines 13-16, the sentence be amended to read:

        In February 1995, the Patent and Trademark Office
       (PTO) refused the registration on the basis of A&H's
       prior registration of the MIRACLESUIT. FF 31.

       By the Court,

       /s/ Dolores K. Sloviter
       Circuit Judge

Dated: 24 February 1999

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                 2